Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00770-CR

                                       Stephen RICHARDSON,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR10629
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 27, 2019

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence in this appeal on June 11, 2012. Appellant did not file a

motion for new trial. Therefore, the notice of appeal was due by July 11, 2012, or a motion for

extension of time to file the notice of appeal was due by July 26, 2012. TEX. R. APP. P. 26.2(a)(1),

26.3. Appellant did not file his notice of appeal until October 24, 2019, approximately seven years

and three months after its due date.

           Because appellant did not timely file the notice of appeal in this case, we lack jurisdiction

to entertain this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding
                                                                                       04-19-00770-CR


that if an appeal is not timely perfected, the court of appeals does not obtain jurisdiction to address

the merits of appeal, and the court may take no action other than to dismiss appeal; an appellate

court may not suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.

App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions).

       Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-